Exhibit 10.1

GATX CORPORATION

2012 AMENDED AND RESTATED INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AGREEMENT

In consideration of the provision of services by the Participant, an employee of
GATX Corporation (the “Company”) or a subsidiary thereof (such subsidiary and
the Company hereinafter collectively “GATX”), and for Participant’s execution
and compliance with the terms of the Confidential Information, Non-Competition
and Non-Solicitation Agreement entered into contemporaneously herewith (the
“Non-Compete Agreement”) and as further incentive for the Participant to advance
the interests of the Company, the Company hereby grants to the Participant, on
the Grant Date, the number of Restricted Stock Units set forth on the Morgan
Stanley Stock Plan Connect website (https://www.stockplanconnect.com) (the
“RSUs”) with respect to the same number of Shares of the Company pursuant to the
GATX Corporation 2012 Amended and Restated Incentive Award Plan (the “Plan”).
Such grant is expressly subject to the terms and conditions of this Restricted
Stock Unit Agreement (the “Agreement”) as hereinafter set forth and further
subject to the terms and conditions of the Plan, both of which are incorporated
herein by reference.

 

1.

Defined Terms. Capitalized terms used in this Agreement are defined in paragraph
10 or elsewhere herein. Capitalized terms used but not defined herein shall have
the meanings ascribed thereto in the Plan.

 

2.

Award. By acceptance of this RSU award on the Morgan Stanley Stock Plan Connect
website (https://www.stockplanconnect.com), Participant hereby agrees and
consents to the application this Agreement and the Plan to the RSUs. Each RSU
entitles the Participant to receive one Share subject to the terms and
conditions of this Agreement.

 

3.

Voting Rights and Dividends. Notwithstanding anything to the contrary the
Participant shall not have any rights as a shareholder of the Company, including
the right to vote, until Shares are actually issued to the Participant in
accordance with paragraph 4 of this Agreement.

An account shall be established for the Participant, to which shall be credited
dividend equivalents equal to the product of (a) the number of the Participant’s
RSUs and (b) the dividend declared on a single share of Common Stock. To the
extent the Participant becomes vested in the RSUs, the Participant shall be
entitled to a distribution of the dividend equivalents credited to his or her
account at the same time as the Shares are issued with respect to the RSUs so
vesting. All dividend equivalents paid will be considered ordinary income and
will be subject to supplemental withholding rates for income tax purposes
including payroll taxes, applicable to such supplemental income.



--------------------------------------------------------------------------------

4.

Vesting, Transfer and Forfeiture of RSUs.

 

  (a)

Except as otherwise provided in subparagraph 4(b) below, the Participant shall
vest in the RSUs which have been granted to the Participant (as set forth in
paragraph 2 above) on the Vesting Dates shown in the table below.

 

INSTALLMENT

 

VESTING DATE

    25% of RSUs   First-year anniversary of the Grant Date     75% of RSUs  
Third-year anniversary of the Grant Date    

The RSUs shall be converted and exchanged for an equal number of shares of Stock
to be issued to the Participant no later than the tenth (10th) business day
following each Vesting Date. Notwithstanding the foregoing, if the Participant’s
Date of Termination occurs prior to one of the Vesting Dates, the Participant
shall forfeit all unvested RSUs and the Participant shall have no further rights
under this Agreement.

 

  (b)

Notwithstanding the provisions of subparagraph 4(a) above, the Participant shall
become vested in the RSUs as provided in subparagraphs (i), (ii), (iii) and
(iv) below, and shall become owner of an equal number of Shares thereof free of
all restrictions otherwise imposed by this Agreement as provided in subparagraph
(v) below, as follows:

 

  (i)

If the Participant’s Date of Termination occurs as a result of death, Retirement
or Disability, the Participant will be vested on such Date of Termination in a
pro rata portion of the RSUs based on his or her length of employment during the
Vesting Period. The pro rata portion of the Restricted Stock Units shall equal
the product of:

 

  (A)

the number of RSUs granted to the Participant hereunder; and

 

  (B)

a fraction (not greater than one), the numerator of which shall be the number of
days the Participant is employed by the Company or its Subsidiaries during the
period beginning on the Grant Date and ending on the Date of Termination and the
denominator of which shall be the number of days in the Vesting Period.

 

  (ii)

Subject to the provisions of Section 14.2 of the Plan (relating to the
adjustment of Shares), if a Change in Control occurs prior to a Participant’s
Date of Termination and before one of the Vesting Dates, and within two
(2) years after the occurrence of the Change in Control the Participant’s Date
of Termination occurs by reason of discharge by the Participant’s employer
without Cause or the Participant resigns from employment with the employer for
Good Reason, the Participant shall, except as provided in subparagraph (iii),
become fully vested in all unvested RSUs granted under this Agreement prior to
the Change in Control that are held by the Participant as of the Date of
Termination, in accordance with subparagraphs 4(b)(iv) and 4(b)(v).

 

2



--------------------------------------------------------------------------------

  (iii)

With respect to any RSUs that become vested pursuant to subparagraph (ii) in
connection with a Change in Control described in Subsection 2.7(e) of the Plan,
with respect to a Participant as described therein relating to certain
transactions involving a Subsidiary or Business Segment, then such Participant
shall be vested in the RSUs as follows:

 

  (A)

If such Date of Termination occurs during the first year of the Vesting Period,
the Participant shall be vested in one-third (1/3) of the Participant’s RSUs.

 

  (B)

If such Date of Termination occurs during the second year of the Vesting Period,
the Participant shall be vested in two-thirds (2/3) of the Participant’s RSUs.

 

  (C)

If such Date of Termination occurs during the third year of the Vesting Period,
the Participant shall be vested in all of the Participant’s RSUs.

 

  (iv)

For purposes of subparagraphs (ii) and (iii) above, if, as a result of a Change
in Control described in Subsection 2.7(e) of the Plan, the Participant’s
Termination of Service occurs by reason of the Participant’s employer ceasing to
be a Subsidiary (and the Participant’s employer is or becomes an entity that is
separate from the Company), and the Participant is not, immediately following
the Change in Control, employed by the Company or an entity that is then a
Subsidiary, then the occurrence of the Change in Control shall be treated as the
Participant being discharged by the employer without Cause.

 

  (v)

Following the vesting of the RSUs under subparagraph (i) or (ii), RSUs shall be
converted to an equal number of Shares and issued no later than the tenth (10th)
business day following the Date of Termination; provided, however, that in the
event the Participant qualifies for Retirement, then:

 

  (A)

If such Participant’s Date of Termination (under subparagraph (i), (ii), (iii)
or (iv) above) is a result of a “separation from service” as determined in
accordance with Treas. Reg. §1.409A-1(h) and any interpretation thereof adopted
by the Company (a “Separation from Service”) and the Participant is a “specified
employee” within the meaning of Section 409A of the Code and the regulations
issued

 

3



--------------------------------------------------------------------------------

  thereunder, the RSUs shall be converted to an equal number of shares of Stock
and issued to the Participant on the earlier of (1) the Vesting Date or (2) the
tenth (10th) business day following the six (6)-month anniversary of the Date of
Termination.

 

  (B)

If such Participant’s Date of Termination is under subparagraph (ii), (iii) or
(iv) above but is not as a result of a Separation from Service, the RSUs shall
be converted to an equal number of shares of Stock and issued to the Participant
on the earlier of (1) the Vesting Date or (2) the tenth (10th) business day
following the date the Participant has a Separation from Service.

 

  (C)

If such Participant’s Date of Termination is under subparagraph (iii) or (iv)
above, is not as a result of a Separation from Service, and the Change in
Control does not constitute a “change in control event” within the meaning of
Treasury Regulation §1.409A-3(i)(5)(i), the RSUs shall be converted to an equal
number of shares of Stock and issued to the Participant on the earlier of
(1) the Vesting Date or (2) the tenth (10th) business day following the date the
Participant has a Separation from Service.

 

  (c)

Except pursuant to a domestic relations order, RSUs may not be sold, assigned,
transferred, pledged or otherwise encumbered until share of Common Stock have
been distributed to the participant free and clear of all restrictions.

 

5.

Withholding. The granting, vesting and settlement of RSUs under this Agreement
are subject to withholding of all applicable taxes. Subject to such rules and
limitations as may be established by the Administrator from time to time, the
Participant may satisfy his or her withholding obligations through (i) payment
of cash to the Company equal to the amount of taxes required to be withheld,
(ii) contemporaneously withholding from other sources of income otherwise
payable to the Participant by the Company or any Subsidiary, or (iii) the
surrender of Shares which the Participant already owns, or to which the
Participant is otherwise entitled under the Plan or this Agreement; provided,
however, that, except as otherwise provided by the Administrator, Shares
otherwise payable under this Agreement may not be used to satisfy more than the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for income tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income). In the event that the
withholding obligation arises during a period in which the Participant is
prohibited from trading in Common Stock pursuant to the Company’s insider
trading policy, or otherwise by applicable securities or other laws, then unless
otherwise elected by the Participant during a period when he/she was not so
restricted from trading, the Company shall automatically satisfy the
Participant’s withholding obligation by withholding from Shares otherwise
deliverable under this Agreement

 

4



--------------------------------------------------------------------------------

6.

Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, including any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights of
the Participant or benefits distributable to the Participant under this
Agreement have not been exercised or distributed, respectively, at the time of
the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
If a deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If the Designated Beneficiary survives the Participant but
dies before the exercise of all rights or the complete distribution of benefits
under this Agreement, then any remaining rights and any remaining benefit
distribution shall be exercisable by or distributed to the legal representative
of the estate of the Designated Beneficiary.

 

7.

Plan Governs. Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the Director, Compensation of the
Company. This Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Administrator from time to time pursuant to the
Plan.

 

8.

Not an Employment Contract. The Award will not confer on the Participant any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.

 

9.

Notices. Any written notices provided for in this Agreement or the Plan shall be
provided in accordance with subparagraph 9(a) or 9(b), as applicable and, if
provided to the Company, shall be addressed as follows:

GATX Corporation

222 West Adams Street

Chicago, IL 60606-5314

U.S.A

 

  (a)

Any notice required by the Participant pursuant to the definition of Good Reason
as defined below, shall be in writing given by hand delivery or by registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Executive Vice President, Human Resources and shall be effective when actually
received.

 

5



--------------------------------------------------------------------------------

  (b)

All other notices shall be in writing and shall be deemed sufficiently given if
either hand delivered or if sent by fax or overnight courier, or by postage paid
first class mail. Any such notice sent by mail shall be deemed received three
business days after mailing, but in no event later than the date of actual
receipt and shall be directed, if to the Participant, at the Participant’s
address indicated by the Company’s records, or if to the Company, to the
attention of the Director, Compensation and Benefits.

 

10.

Definitions. For purposes of this Agreement, the terms used in this Agreement
shall be subject to the following:

“Cause” shall mean (i) the willful and continued failure of the Participant to
perform the Participant’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), or (ii) the willful engaging by the Participant in illegal conduct or
gross misconduct in the course of his or her discharge of duties for The
Company. For purposes of this provision, no act or failure to act, on the part
of the Participant, shall be considered “willful” unless it is done, or omitted
to be done, by the Participant in bad faith or without reasonable belief, that
the Participant’s action or omission was in the best interests of the Company.

“Change in Control” shall have the meaning ascribed to it in Section 2.7 of the
Plan.

“Date of Termination” shall mean the date on which the Participant incurs a
Termination of Service.

“Designated Beneficiary” shall mean the beneficiary or beneficiaries designated
by the Participant in a writing filed with the Committee in such form and at
such time as the Committee shall require.

“Disability” shall mean, except as otherwise provided by the Committee, the
period in which the Participant is considered to be “disabled” as that term is
defined in the Company’s long term disability plan.

“Good Reason” shall mean the occurrence of one or more of the following
conditions without the consent of the Participant:

 

  (a)

a material diminution in the Participant’s base compensation, compared with the
Participant’s base compensation in effect immediately prior to the consummation
of a Change in Control;

 

  (b)

a material diminution in the Participant’s authority, duties, or
responsibilities, compared with the authority, duties, and responsibilities of
the Participant immediately prior to the consummation of a Change in Control;

 

6



--------------------------------------------------------------------------------

  (c)

the Participant is required to report to a supervisor with materially less
authority, duties, or responsibilities than the authority, duties, and
responsibilities of the supervisor who had the greatest such authority, duties,
and responsibilities at the time the Participant was required to report to such
supervisor during the 120-day period immediately preceding the consummation of a
Change in Control;

 

  (d)

a material diminution in the budget over which the Participant retains
authority, compared with the most significant budget, if any, over which the
Participant had authority at any time during the 120-day period immediately
preceding the consummation of a Change in Control;

 

  (e)

a material change in the geographic location at which the Participant must
perform services; or

 

  (f)

any other action or inaction by the Company that constitutes a material breach
of any change of control agreement between the Company and the Participant that
is in effect when a Change in Control occurs.

If (I) the Participant provides written notice to the Company of the occurrence
of Good Reason within a reasonable time (not more than 90 days) after the
Participant has knowledge of the circumstances constituting Good Reason, which
notice specifically identifies the circumstances which the Participant believes
constitute Good Reason; (II) the Company fails to notify the Participant of the
Company’s intended method of correction within a reasonable period of time (not
less than 30 days) after the Company receives the notice, or the Company fails
to correct the circumstances within a reasonable period of time after such
notice (except that no such opportunity to correct shall be applicable if the
circumstances constituting Good Reason are those described in paragraph
(e) above, relating to relocation); and (III) the Participant resigns within a
reasonable time after receiving the Company’s response, if such notice does not
indicate an intention to correct such circumstances, or within a reasonable time
after the Company fails to correct such circumstances (provided that in no event
may such termination occur more than two (2) years after the initial existence
of the condition constituting Good Reason); then the Participant shall be
considered to have terminated for Good Reason.

“Grant Date” shall mean the date this RSU award was approved by the Compensation
Committee of the Board of Directors of the Company.

“Retirement” shall mean retirement of the Participant on a “Retirement Date” as
that term is defined in the GATX Corporation Non-Contributory Pension Plan for
Salaried Employees.

 

7



--------------------------------------------------------------------------------

“Vesting Dates” means the first and third anniversaries of the Grant Date.

“Vesting Period” means the period beginning on the Grant Date and ending on the
final Vesting Date.

 

8